Per Curiam.

In this case, prosecuted in the Nassau County District Court, the District Attorney’s opening statement should have been contemporaneously recorded by the court stenogra*741pher taking the minutes of the trial. However, we disregard the error under section 542 of the Code of Criminal Procedure and affirm the judgment of conviction, concluding as we do that, on the record before us, defendant’s rights could not have been prejudiced.
Conway, Ch. J., Desmond, Dye, Fuld, Van Voorhis and Burke, JJ., concur; Froessel, J., taking no part.
Judgment affirmed.